IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned On Briefs March 11, 2014

             STATE OF TENNESSEE v. SHIRA JEAN STAFFORD

                 Appeal from the Circuit Court for Jackson County
                  No. 2011-BO-59 John D. Wootten, Jr., Judge



                No. M2013-01319-CCA-R3-CD-Filed June 26, 2014



Appellant, Shira Jean Stafford, was indicted by the Jackson County Grand Jury for
preventing or obstructing a law enforcement officer from effecting a stop, frisk, halt, or arrest
in violation of Tennessee Code Annotated section 39-16-602. She was convicted by a jury
and sentenced to six months, to be served on probation. After the denial of a motion for new
trial, she appealed. Appellant challenges the sufficiency of the evidence; the trial court’s
decision to allow evidence regarding a civil case during the criminal trial; and the trial court’s
failure to issue a curative instruction to the jury. After a review of the record and applicable
authorities, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS,
and N ORMA M CG EE O GLE, JJ., joined.

Thomas H. Bilbrey, Layfayette, Tennessee, for the Appellant, Shira Jean Stafford.

Robert E. Cooper, Jr., Attorney General and Reporter; Tracy L. Alcock, Assistant Attorney
General; Tom P. Thompson, District Attorney General; Edwin Sadler, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                           OPINION

                                     Factual Background

      On November 16, 2010, Officer Chris Carter of the Jackson County Sheriff’s
Department was working as a School Resource Officer at Jackson County Middle School.
At the conclusion of the school day, Officer Carter patrolled the surrounding area. In
particular, Officer Carter was on the lookout for students that were reportedly causing trouble
in the local cemetery.

        Officer Carter turned onto Jennings Creek Highway. He was following a green
Firebird. The speed limit on Jennings Creek Highway dropped from fifty-five miles per hour
to thirty-five miles per hour. The Firebird disobeyed the lower speed limit and continued to
travel at speeds of approximately forty-five to fifty miles per hour. Officer Carter turned on
his blue lights and initiated a traffic stop. The driver, Donnie Stafford, supplied his driver’s
license.

      Jacob Stafford and Appellant, the son and wife of Mr. Stafford, respectively, were at
home when they heard Mr. Stafford’s license tag number announced over the scanner. Jacob
and Appellant decided to drive to the scene to make sure Mr. Stafford was alright.

       Mr. Stafford suffered from various medical conditions, including cancer, depression,
high blood pressure, thyroid problems, back problems, and muscle issues. He was driving
on Jennings Creek Highway to go check on his brother-in-law when he was pulled over by
Officer Carter.

        Officer Carter walked back to his patrol car to complete the speeding citation. At that
point, a white van pulled up behind the patrol car. Officer Carter completed the paperwork
and exited the patrol car to deliver the citation to Mr. Stafford. Appellant stepped out of the
passenger seat of the white van, approached the officer, and began to scream at him. She
stated, “I want to know why you have him stopped. That’s my husband and I want to check
on him.” Officer Carter did not recognize Appellant. He asked her to step back inside her
vehicle. He was concerned about his safety as well as the safety of everyone on the side of
the road because the white van was blocking the view of the blue lights from oncoming
traffic. Mr. Stafford saw Appellant and Jacob Stafford stop on the side of the road.

        Appellant refused to go back to her van. Instead, she continued to “cuss and holler”
and tried to step around Officer Carter to get closer to Mr. Stafford. She pushed the officer
three times with her body to try to get past him, all the while claiming that she needed to
check on her husband. Officer Carter stated, “Ma’am, I need you to go back to your
vehicle.” Appellant continued to argue with Officer Carter and refused to comply. Mr.
Stafford, on the other hand, said that it was Officer Carter who “took a hold of her, pushed
her, and told her to get back in the van.” Mr. Stafford insisted that his wife never “laid a
hand” on Officer Carter.




                                              -2-
        At some point during this exchange, Jacob Stafford, the son of Appellant and Mr.
Stafford, stepped out of the driver’s seat of the van and Mr. Stafford exited the Firebird. At
that point, Officer Carter was surrounded by people all standing in the middle of the
highway. Officer Carter again asked everyone to go back to their vehicles. Mr. Stafford
complied. Appellant and Jacob Stafford did not comply. Officer Carter had no choice but
to call for backup.

       Appellant started to calm down, walked to the shoulder of the road, and stood beside
the patrol car. Officer Carter asked Appellant to provide her identification; she refused.
Officer Carter told Appellant she was “under arrest.” He asked her to turn around and place
her hands behind her back. Appellant tried to walk away. Officer Carter managed to catch
her right arm and place handcuffs on Appellant, despite her attempt to jerk her hand away
from Officer Carter. Officer Carter placed Appellant in the back of the patrol car. The
backup officers arrived after the arrest.

       According to Jacob Stafford, Officer Carter pushed Appellant, saying that Mr.
Stafford’s health was “not his problem.” He stated that his mother never shoved or pushed
the officer. Instead, he claimed that Officer Carter demanded her identification and when
Appellant asked why she should provide her identification, Officer Carter grabbed her arm,
pushed her over the van, and arrested Appellant.

       Appellant testified at trial that she heard over the scanner that her husband had been
pulled over on the way to Whitleyville. She and her son Jacob Stafford drove to the scene
and pulled in behind the patrol car. Appellant claimed that she stepped out of the van to
inquire about her husband’s health. The officer approached and told her to get back in the
van. Appellant admitted that she did not comply. She explained to the officer what she was
doing and claimed that he replied that was not his problem, pushed her arms, and caused her
to “almost fall.” Mr. Stafford and Jacob Stafford started to move toward her at that time, and
Officer Carter placed his hand on his gun and told them to get back in their vehicles. At that
time, Officer Stafford asked for Appellant’s identification. Appellant claimed that the officer
jerked her arm behind her and arrested her for disorderly conduct. She insisted that she
would have left the scene if Officer Carter had informed her that her husband was fine.
Appellant claimed that she was bruised on her arms and hands after the incident. She
admitted that she filed a million-dollar lawsuit against the county and Officer Jackson.

        At the conclusion of the jury trial, Appellant was convicted of violating Tennessee
Code Annotated section 39-16-602 which prohibits anyone from preventing or obstructing
a traffic stop. She was sentenced to a six-month sentence, to be served on probation. After
the denial of a motion for new trial, this appeal ensued.



                                              -3-
                                        ANALYSIS

                                 Sufficiency of the Evidence

       Appellant challenges the sufficiency of the evidence. Specifically, she insists that the
State failed to prove that Appellant used force against a law enforcement officer or
intentionally obstructed the officer’s traffic stop. In other words, the State failed to prove
that she prevented or obstructed a law enforcement officer from effecting a stop, frisk, halt,
or arrest in violation of Tennessee Code Annotated section 39-16-602. She actually claims
that because of discrepancies in his testimony, the testimony of the officer was not credible.
The State contends that the evidence was sufficient.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, rendered
by a jury and “approved by the trial judge, accredits the testimony of the” State’s witnesses
and resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d
253, 259 (Tenn. 1994) (citing State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992)). Thus,
although the accused is originally cloaked with a presumption of innocence, the jury verdict
of guilty removes this presumption “and replaces it with one of guilt.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the burden of proof rests with the
defendant to demonstrate the insufficiency of the convicting evidence. Id. The relevant
question the reviewing court must answer is whether any rational trier of fact could have
found the accused guilty of every element of the offense beyond a reasonable doubt. See
Tenn. R. App. P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord
the State “the strongest legitimate view of the evidence as well as all reasonable and
legitimate inferences that may be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As
such, this Court is precluded from re-weighing or reconsidering the evidence when
evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App.
1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may
not substitute our own “inferences for those drawn by the trier of fact from circumstantial
evidence.” Matthews, 805 S.W.2d at 779. Further, questions concerning the credibility of
the witnesses and the weight and value to be given to evidence, as well as all factual issues
raised by such evidence, are resolved by the trier of fact and not the appellate courts. State
v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       Appellant was convicted of violating Tennessee Code Annotated section 39-16-602.
It provides, in pertinent part:



                                              -4-
       (a) It is an offense for a person to intentionally prevent or obstruct anyone
       known to the person to be a law enforcement officer, or anyone acting in a law
       enforcement officer’s presence and at the officer’s direction, from effecting a
       stop, frisk, halt, arrest or search of any person, including the defendant, by
       using force against the law enforcement officer or another.

T.C.A. § 39-16-602. A person acts intentionally when they have a conscious objective or
desire to engage in the conduct or cause the result. T.C.A. § 39-11-302. Force occurs when
a person uses physical power or violence. T.C.A. § 39-11-106.

        Viewing the evidence in a light most favorable to the State, the proof at trial shows
that Appellant acted intentionally when she rode with her son to check on her husband at the
traffic stop. When she arrived, she intentionally stepped outside the van and approached
Officer Carter. She confronted the officer, screaming at him that it was her “husband and
[she] want[ed] to check on him.” She intentionally refused to obey Officer Carter's requests
to get back into her van, forcing the officer to call for backup. Officer Carter testified that
Appellant cursed, screamed, and hollered at him and pushed him three times, using her body
as force, in order to try to gain access to her husband. He testified that he felt threatened and
was concerned for his safety as well as the safety of Appellant, Mr. Stafford and Jacob
Stafford. Moreover, Officer Carter had not yet delivered a citation to Mr. Stafford and the
traffic stop was ongoing during Appellant’s tirade. As noted by Appellant, the jury heard
conflicting testimony from Appellant, Mr. Stafford, and Jacob Stafford. Of course, the jury
was free to accredit the testimony of Officer Carter. Again, questions concerning the
credibility of the witnesses and the weight and value to be given to evidence, as well as all
factual issues raised by such evidence, are resolved by the trier of fact and not the appellate
courts. Pruett, 788 S.W.2d at 561. The evidence was sufficient to show Appellant
intentionally obstructed Officer Carter’s attempt to effectuate a traffic stop and citation of
Appellant’s husband. Appellant is not entitled to relief on this issue.

                            Admissibility of Evidence of Civil Suit

        Next, Appellant takes issue with the trial court’s admission of testimony about a civil
case Appellant filed against Jackson County after her arrest. Specifically, Appellant insists
that she did not raise any issues so as to open the door to questions about the civil suit.
Further, she argues that the State did not provide notice of its intention to discuss the civil
suit, and she insists that she would not have testified at trial had she known that the State was
going to question her about the civil suit.

       At trial, during cross-examination of Appellant, the State asked Appellant about a
million-dollar lawsuit that she filed against Jackson County and Officer Carter after her


                                               -5-
arrest. Counsel for Appellant objected, arguing that it was a civil matter and was not
relevant. The trial court, citing Tennessee Rule of Evidence Rule 616 and State v. Wingard,
891 S.W.2d 628 (Tenn. Crim. App. 1994), overruled the objection and allowed the
cross-examination about the lawsuit.

       The admissibility of relevant evidence is within the sound discretion of the trial court,
and the court’s ruling on admissibility will not be disturbed on appeal absent a showing of
an abuse of that discretion. State v. Carruthers, 35 S.W.3d 516, 576-77 (Tenn. 2000); State
v. Van Tran, 864 S.W.2d 465, 477 (Tenn. 1993); State v. Banks, 564 S.W.2d 947, 949 (Tenn.
1978). As our supreme court stated in Carruthers, the modern trend is to vest more
discretion in the trial court’s rulings on admissibility. Carruthers, 35 S.W.3d at 577 (citing
Banks, 564 S.W.2d at 949).

         Evidence is relevant if it has “any tendency to make the existence of any fact that is
of consequence to the determination of the action more probable or less probable than it
would be without the evidence.” Tenn. R. Evid. 401. Relevant evidence “may be excluded
if its probative value is substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury.” Tenn. R. Evid. 403. Prejudicial evidence is not
excluded as a matter of law. Carruthers, 35 S.W.3d at 577. The court must still determine
the relevance of the visual evidence and weigh its probative value against any undue
prejudice. Id. The term “undue prejudice” has been defined “an undue tendency to suggest
decision on an improper basis, commonly, though not necessarily, an emotional one.” Banks,
564 S.W.2d at 950-51 (quoting Fed. R. Evid. 403, Advisory Comm. Notes).

       Further, Rule 616 of the Tennessee Rules of Evidence provides that “[a] party may
offer evidence by cross-examination, extrinsic evidence, or both, that a witness is biased in
favor of or prejudiced against a party or another witness.” In Wingard, the defendant sought
to present evidence about his pending civil lawsuit for an alleged beating because the
evidence could demonstrate the potential for bias or prejudice of a witness. 891 S.W.2d at
631. This Court determined that pursuant to Rule 616, the trial court committed error by
excluding the evidence because “the jury should have been permitted to consider this
evidence and any and all allegations of bias in weighing the credibility of the witnesses and
their testimony. Id. at 632. In this case, where the facts were heavily contested, the
admission of information about the pending civil lawsuit was certainly probative and aided
the jury in making a determination as to the credibility of the witnesses. The trial court did
not abuse its discretion in admitting this testimony.

      As part of this issue, Appellant argues that the State failed to provide notice that they
would be admitting evidence about the civil suit at trial. Appellant fails to cite any authority



                                              -6-
that would require the State to provide notice. Thus, this issue is waived. See Tenn. Crim.
App. R. 10(b).

                                       Jury Instructions

        Finally, Appellant argues that the trial court should have issued a curative instruction
to the jury to instruct them how to weigh the evidence admitted in regard to the civil suit. The
State insists that Appellant waived the issue for failure to include this issue in a motion for
new trial or support the issue with legal authority.

       Tennessee Rule of Appellate Procedure 3(e) provides, in pertinent part:

       [I]n all cases tried by a jury, no issue presented for review shall be predicated
       upon error in the admission or exclusion of evidence, jury instructions granted
       or refused, misconduct of jurors, parties or counsel, or other action committed
       or occurring during the trial of the case, or other ground upon which a new
       trial is sought, unless the same was specifically stated in a motion for a new
       trial; otherwise such issues will be treated as waived.

Tenn. R. App. P. 3(e).

        Additionally, “[a] motion for a new trial shall be in writing or, if made orally in open
court, be reduced to writing, within thirty days of the date the order of sentence is entered.
The court shall liberally grant motions to amend the motion for new trial until the day of the
hearing on the motion for a new trial.” Tenn. R. Crim. P. 33(b). Further, a trial court loses
jurisdiction with the filing of a notice of appeal. See State v. Pendergrass, 937 S.W.2d 834,
837 (Tenn. 1996). In the case herein, Appellant did not raise these issues in a motion for new
trial. Moreover, she failed to supply legal authority for her argument. See Tenn. Crim. App.
R. 10(b). This issue is waived.

                                       CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court.




                                            ___________________________________
                                            JERRY L. SMITH, JUDGE



                                              -7-